Case 2:21-cr-00129-WSH Document 2 Filed 03/29/21 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT -
FOR THE WESTERN DISTRICT OF PENNSYLVANIA MAR 29-202!

CLERK U.S. DISTRICT COURT

UNITED STATES OF AMERICA WEST. DIST. OF PENNSYLVANIA

v. Criminal No. De / 2. G

BRIAN ISBELL
INFORMATION MEMORANDUM |

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Jeffrey R.
Bengel, Assistant United States Attorney for said District, and submits this Information

Memorandum to the Court:
I. THE INFORMATION

A one-count Information was filed against the above-named defendant for an

alleged violation of federal law:

COUNT OFFENSE/DATE TITLE/SECTION
1 Receipt in Interstate Commerce and Delivery 21 U.S.C. §§ 331(c) and 333(a)(1)
of Misbranded Drugs ,

From on or about May 10, 2018
to on or about June 7, 2018

Il. ELEMENTS OF THE OFFENSE
A. As to Count 1:
In order for the crime of Receipt in Interstate Commerce and Delivery of
Misbranded Drugs, in violation of 21 U.S.C. §§ 331(c) and 333(a)(1), to be established, the

government must prove all of the following essential elements beyond a reasonable doubt:
Case 2:21-cr-00129-WSH Document 2 Filed 03/29/21 Page 2 of 3

1.
Information;

2.
Information; and

3.

otherwise.

The defendant received in interstate commerce the drug described in the

The drug was misbranded for one or more of the reasons set forth in the

The defendant delivered or proffered delivery of such drug, for pay or

21 U.S.C. §§ 331(c).

A.

I. PENALTIES

As to Count One: Receipt in Interstate Commerce and Delivery of

Misbranded Drugs (21 U.S.C. §§ 331(c) and 333(a)(1)):

1.

2.

A term of imprisonment of not more than one (1) year (21 U.S.C. § 333(a)(1));

A fine of not more than $100,000 (18 U.S.C. § 3571(e));

. A term of supervised release of not more than one (1) year (18 U.S.C. § 3583)

Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $25.00 must be imposed at each count upon

which the defendant is convicted pursuant to 18 U.S.C. § 3013.

V. RESTITUTION

Restitution is not applicable in this case.
Case 2:21-cr-00129-WSH Document 2 Filed 03/29/21 Page 3 of 3

VI. FORFEITURE

Forfeiture is not applicable in this case.
Respectfully submitted,

STEPHEN R. KAUFMAN
Acting United States Attorney

(WPA

JEFFREY R. BENGEL@ _
Assistant U.S. Attorney
DC ID No. 1018621
